Citation Nr: 1228337	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer due to asbestos exposure.

2.  Entitlement to service connection for colon cancer due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION


The Veteran performed active military service from January 1954 to January 1962.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part, denied service connection for lung and colon cancers associated with asbestos exposure.  The Veteran appealed this rating action to the Board.

In October 2011, the Board remanded the case for additional development.  The requested development has been completed and the issues have returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  The Veteran has provided competent, credible, and persuasive evidence of exposure to asbestos fibers during active service.  

3.  The evidence of record of shows that the Veteran's lung and colon cancers arose many decades after active military service and are not etiologically related thereto, but have been attributed to other non-service-related causes, such as age, smoking, diet, obesity, and diabetes.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active service, nor may service incurrence for such a disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Colon cancer was not incurred in or aggravated by active service, nor may service incurrence for such a disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See, also, the United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

In a November 2009 preadjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claims decided in the decision below.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to his service connection claims. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

By the above-cited November 2009 letter, the RO provided the Veteran with complete VCAA notice as to the claims on appeal prior to the appealed February 2010 rating action.  Pelelgrini, supra. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims decided herein.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been associated with the claims files.  Post-service VA medical reports, along with statements and testimony of the Veteran and service representative, have also been obtained and associated with the claims files.  In addition, in October 2011, the Board remanded the Veteran's claims to have a VA physician provide opinions as to the etiology of his colon and lung cancers, namely if they were the result of in-service asbestos exposure.  In December 2011, VA examined the Veteran and the requested opinions were provided.  A copy of the VA examination report has been associated with the claims files.  The Board finds that VA has substantially complied with the Board's October 2011 remand directives for the service connection issues decided in the decision below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Laws and Regulations

Service Connection-general criteria

The Veteran seeks service connection for lung and colon cancers, each claimed as due to in-service asbestos exposure.  

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as any malignant tumor, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Merits Analysis

The Veteran maintains that he developed lung and colon cancers as a result of having been exposed to  asbestos during active military service.  

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no medical evidence of colon or lung cancer within a year of his separation from military service in January 1962.  Thus, presumptive service connection under 38 C.F.R. § 3.309 (a) is not applicable for these disabilities. 

The Board finds that because the preponderance of the competent and probative evidence of record is against an etiological relationship between any presumed in-service asbestos exposure and the Veteran's cancers of the lung and colon, the claims will be denied. 

The evidence of record shows that the Veteran has been diagnosed as having colon and lung cancers.  A qualified VA physician noted that a polyp resected from the Veteran's colon in October 1999 was cancerous.  Lung cancer was discovered in 2003 after an episode of coughing up blood prompted further investigation.  Thus, the Veteran has demonstrated evidence of current disabilities, namely colon and lung cancers.  

The Board finds, with resolution of the doubt in the Veteran's favor, that he has provided competent, credible, and persuasive evidence of exposure to asbestos during active military service.  The Veteran's DD-214 reflects that he was trained as a radio-teletype operator.  He testified that in 1954, he was quartered in barracks that might have had asbestos, and that he had worked in a motor pool that had brake lining dust.  He testified that a physician had told him that he had an asbestos lung.  He testified that after service discharge, he wore a respirator at his place of employment.  

There is no specific VA regulation directing development of a case where there is alleged exposure to asbestos, nor is there any presumption for service connection available for those exposed to asbestos fibers.  However, the Court has stressed that the Board must follow certain steps in adjudicating asbestos cases, including determining whether exposure has occurred.  

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the Court vacated a Board decision which had not addressed relevant considerations included in a VA circular on asbestos-related diseases.  Similarly, in Ennis v. Brown, 4 Vet. App. 523, 527 (1993), the Court vacated a Board decision which had failed to analyze an asbestos-related claim in light of considerations discussed in Department of Veterans Benefits (DVB) Circular 21-88-8.  See also Nolen v. West, 12 Vet. App. 347, 351 (1999); VAOPGCPREC 6-2000.  However, DVB 21-88-8 was rescinded by VBA Manual M21-1, Part VI, Change 3, September 21, 1992, and its provisions were incorporated into VBA Manual M21-1, Part VI.  

Paragraph 7.21a of VBA Manual M21-1, Part VI, provides that asbestos fibers, when inhaled or swallowed, can produce fibrosis and tumors of the larynx, pharynx, lungs, gastrointestinal tract, and urogenital system.  They can produce pleural effusions and pleural plaques.  Persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  The risk of bronchial cancer is increased in current cigarette smokers who have asbestos exposure.  About 50 percent of those with asbestosis will eventually develop lung cancer.  

Paragraph 7.21b of VBA Manual M21-1, Part VI, provides that certain occupations such as work in shipyards, insulation work, demolition of old buildings, and installation of military equipment involve exposure to asbestos.  Significantly, the latent period between exposure and the development of disease varies from 10 to 45 or more years, and significant exposure may occur in as brief a period as a month or two, even for an indirect bystander.  

Paragraph 7.21c of VBA Manual M21-1, Part VI, provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs might include dyspnea on exertion, rales over the lower lobes, pulmonary function test impairment, and emphysema.  

Paragraph 7.21d.(1) of VBA Manual M21-1, Part VI, provides:

When considering VA compensation claims, rating specialists must determine whether or not military records demonstrate evidence of asbestos exposure in service.  Rating specialists must also assure that development is accomplished to determine whether or not there is preservice and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  




VAOPGCPREC 4-2000 includes the following guidance:

The determinative issues in an asbestos-related claim would generally include a medical diagnosis and medical causation.  For example, the asbestos-related diseases referenced in paragraph 7.21 of VBA Manual M21-1, Part VI, such as asbestosis, pleural effusions and fibrosis, pleural plaques, and mesothelioma of pleura or peritoneum, must first be medically diagnosed and then shown to be medically related to in-service exposure to asbestos.  See Nolen, 12 Vet. App. at 351 (finding no medical-nexus evidence between the veteran's asbestosis and his service exposure).  Therefore, although a claimant may provide competent evidence of a current disability and of in-service exposure to asbestos, the claimant would still need to present competent medical evidence of a nexus relating the current disability to in-service exposure to asbestos.  Id.

As set forth above, the first sentence in paragraph 7.21d. (1) requires a determination as to "whether or not military records demonstrate evidence of asbestos exposure in service."  In the present case, military records do not specifically demonstrate asbestos exposure.  The Veteran's recollections that he was quartered in barracks that might have had asbestos and that he worked in a motor pool that had brake lining dust are assertions.  However, as noted in VAOPGCPREC 4-2000, VA's General Counsel suggested that a claimant may provide competent evidence of in-service exposure to asbestos.  

With respect to lay evidence competency, in Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Because the recent VA medical examiner has not controverted the Veteran's claim of asbestos exposure during active service, the Board will resolve any remaining doubt in favor of the Veteran and find that he has provided competent, credible, and persuasive evidence of exposure to asbestos during active military service.  Thus, and with resolution of doubt in the Veteran's favor, the Board finds that there is evidence of an in-service event, namely his exposure to asbestos.  

Thus, the crux of the Veteran's claims hinge on whether there is competent evidence establishing a nexus between his in-service asbestos exposure and the subsequent development of colon and lung cancer in 1999 and 2003, respectively.  This exact question was slated to a VA examiner in December 2011.  In December 2011, a VA physician reviewed the pertinent medical facts, elicited a history of symptoms and risk factors from the Veteran, and performed a physical evaluation of him.  The VA physician noted that a polyp resected from the Veteran's colon in October 1999 was cancerous.  He also indicated that the Veteran's lung cancer was discovered in 2003, after he had coughed up blood  The Veteran reported a cigarette smoking history of one pack-per-day for 35 years up to June 1989, when he quit smoking.  The physician concluded that it is unlikely that colon cancer is related to asbestos exposure during active service.  The examiner's rationale was that the Veteran's colon cancer was more likely related to post-service risk factors, namely smoking, diet, diabetes (non-service-connected), obesity, and age.  Concerning the etiology of lung cancer, the physician also dissociated that cancer from asbestos exposure during active service.  The rationale was that it was more likely related to, and a result of, the Veteran's chronic tobacco smoking.  

These medical opinions are persuasive, if not compelling, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because no medical evidence controverts the above medical opinions, further weighing of the medical evidence is unnecessary.  

IV. Conclusion

With respect to any argument that the Veteran may proffer as to having experienced a continuity of symptomatology of the above-cited disabilities since service discharge in 1962, the Board finds the Veteran's statements not credible.  As noted above, there are no subjective complaints or clinical findings referable to colon or lung cancer until 1999 and 2003, respectively, which is decades after service discharge in 1962.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Board has also considered the lay evidence of record, including statements and testimony from the Veteran at his hearing before the undersigned, as well as statements submitted in conjunction with his appeal.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308  -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

As outlined in Jandreau, the Veteran's lay reports have been investigated by a competent medical professional which has found them to be unsubstantiated. The Board further notes that the Veteran does not have the type of medical or mental health training, credentials, or other experience needed to render a diagnosis of any neurological disorder, such as seizures.  38 C.F.R. § 3.159(a)(2).  The etiology of the Veteran's colon and lung cancers is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of these disabilities. 
Given the medical expertise necessary in making such an opinion as to etiology of these disabilities and the assignment of symptoms to a particular diagnosis(es), the Veteran's statements regarding etiology of his colon and lung cancers do not constitute competent medical evidence on which the Board can make a determination.  His lay opinion is of no more than very minimal probative value, and of far less probative value than the December 2011 VA opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions). 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for service connection for lung cancer and colon cancer, each claimed as due to asbestos exposure, are denied. 


ORDER

Service connection for lung cancer due to asbestos exposure is denied.

Service connection for colon cancer due to asbestos exposure is denied.



____________________________________________
C. R. KAMMEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


